Exhibit 10.8 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is entered into as of January 11, 2012, by and between PositiveID Corporation, a Delaware corporation (the “ Seller ”), and VeriTeQ Acquisition Corporation, a Florida corporation (the “ Buyer ”). A. The Seller owns 5.0 million shares of the currently issued and outstanding shares of common stock of PositiveID Animal Health Corporation, a Florida corporation (the “ Company ”), which constitutes all of the Company’s issued and outstanding common stock as of January 11, 2012. The Company has 6.85 million options outstanding as of January 11, 2012. B. The Buyer is willing to purchase from the Seller, and the Seller is willing to sell to the Buyer, 5.0 million shares of the Company's common stock (the “ Acquisition Shares
